DETAILED ACTION

Response to Arguments
1.	Applicants argue that “In this Office Action, it mentions that the top part of Fig. 17 of Lu shows the drift region is formed over the entire substrate”. 

1.	The Office Action does not state that the top part of Fig. 17 of Lu shows the drift region is formed over the entire substrate, as argue by applicants.  The office action state that “see the top part of figure 17, and since the drift region is formed over the entire substrate” (emphasis added).

2.	Applicants argue that the drift region 33 is not located on at least three sides of the first isolation trench, as required by the claims.

2.	Lu teaches on page 21, lines 20-22 that “the oxide film mask 99 is used as a mask to perform anisotropic etching, to form a trench 1001 which penetrates the n.sup. drift region 33”.  Since the trench penetrates the drift region 33, then the trench must be surrounded by the drift region 33.  Furthermore, since the trench comprises pluralities of sides (since the trench comprises round diameter) then the drift region 33 is located on at least three sides of the first isolation trench, as required by the claims.



3.	It is unclear as to why the fact that the insulating film 95 separates the polysilicon fill region 96 from the n- drift region 33, prevents the n- drift region 33 from surrounding the trench on three sides of the insulating film 95.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “the insulating film 95 separates the polysilicon fill region 96 from the n- drift region 33, and the polysilicon fill region 96 would not be electrically connected to the n- drift region 33”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/21/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800